Exhibit March 4, VIA FACSIMILE (978-536-2677) PHC, Inc. d/b/a Pioneer Behavioral Health 200 Lake Street, Suite 102 Peabody, Massachusetts 01960 Attention:Bruce A. Shear, President Re: Letter Agreement dated December 30, 2008 (the “Letter Agreement”) related to Asset Purchase Agreement (the “Agreement”) dated as of January 12, 2009, by and among Premier Research International, LLC, a Delaware limited liability company (“Premier”), Premier Research Arizona, LLC, a Delaware limited liability company and the wholly-owned subsidiary of Premier (the “Purchaser”), Pivotal Research Centers, Inc., a Delaware corporation (“PRC Inc.”), Pivotal Research Centers, LLC, an Arizona limited liability company (“PRC LLC,” and together with PRC Inc., the “Sellers”), and PHC, Inc., a Massachusetts corporation d/b/a Pioneer Behavioral Health and the parent entity of the Sellers (the “Parent”); Outside Closing Date Matters Dear Bruce: Pursuant to that certain letter agreement dated March 3, 2009, by and among Premier,
